IN   THE   TWELFTH   COURT     OF   APPEALS


                               FOR   THE   STATE   OF   TKXRS~
                                                             FILED IN COURT OF APPEALS
                                                             n: r:


                                                              12th Court r-f Appeals District




KENNETH   CRISSUP




                                                                     CAUSE    NO                am-w>
vs.




WILLIAM   STEPHENS, ET   AL




                              ORAL   ARGUEMENT REQQESTED
                                  LIST   OF   PARTIES



                                     DEFENDANTS




1.   Todd A.      Foxworth-Last   Known Address,Michaels       Unit

     2664 FM 2054,Tennessee Colony Tx.75886-Counsel for defendant

     Attorney General State of Texas


2    Pamela Kirkpatrick C/0 Michaels Unit,2664 FM 2054

     Tennessee Colony Tx.75886-Counsel for defendant

     Attorney General      State of Texas


3    Eboni G. Brown C/O Michaels Unit- 2664 FM 2054 ,Tennessee

     Colony Tx.75886-Counsel for defendant,Attorney General

     State   of   Texas



4. Dr.Gary Wright C/O Michaels Unit,2664 FM 2054

     Tennessee Colony Tx.75886-Counsel           for defendant •

     Attorney General State of Texas


5    Ms. Lisa Garrett/Property Offiecer-C/0 Michaels Unit

     2664 FM 2054,Tennessee Colony Tx.75886-Counsel for defendant

     Attorney General State of Texas

6. William Stephens-Director ,Texas department of criminal Justice

     PO BOX 99,Huntsville Tx       77342-Counsel        for defendant

     Attorney General     State of Texas


                                     PLAINTIFF



!. Kenneth Crissup-TDCJ #1258732 C/O Michaels Unit

     2664 FM 2054 Tennessee Colony Tx 75885




                                          la!
                                      TABLE   OF   CONTENTS



1.     •     PARTIES                                          PG    (a)

2.           TABLE OF CONTENTS                                PG    (b)

3.           INDEX OF AUTHORITIES                             PG    (c)

4.           STATEMENT OF CASE                                PG ((d 1-2)

5.           STATEMENT REGARDING ORAL ARGUEMENT               PG (e)

6.         _ ISSUES PRESENTED                                 PG (fl-2)
7.           STATEMENT   OF   FACTS                           PG    1-2


8.           SUMMARY OF ARGUEMENT                             PG ( h 1-3

9.           ARGUEMENT/BRIEF                                  PG 1-8

10 .         PRAYER                                           PG    1.

11.          CERTIFICATE. OF    SERVICE                        PG    1




                                              (b]
                                INDEX   OF    AUTHORITIES



1.   BOHANNON V.     TEXAS BOARD OF CRIMINAL JSUTICE

     942 S.W.2d.113 ( Tex .App .Austin 1997 )                               PG 1,2

2.   IN RE WILSON 932 S.W.2d.263 ( Tex.App.El PAso 1996 )...PG 2

3.   JACKSON V. LYNAUGH 796 S.W. 2d. 705 ( Tex.App. 1990.,)...PG 1

4.   KLEVIN   V.   TEXAS   DEPARTMENT OF           CRIMINAL   JUSTICE

     335 S.W.3d.112 ( Tex.App. Texarkana 2000 )                             PG 1,4

5.   LEON SPRINGS GAS CO.          V. REST.EQUIP.        LEASING CO.

     961 S.W.2d 574 ( Tex.          App.      San Antonio 1997)             PG 2

6.   RIVER V. QUARTERMAN 505 F.3d.344 ( 5th Cir.2007                    )   PG 6

7.   SAWYER V.     TEXAS DEPARTMENT OF CRIMINAL JUSTICE

     983 S.W.2d.310 ( Tex.App.-Houston 1st District 1998 )..PG 2

8.   ZIMS V. SATE OF TEXAS 55 S.W.3d.379 (Tex.App.1997 )                    PG 8

                   INDEX   OF   STATUTES       ,CODES   /PROCEDURES


1.   GOVERNMENT CODE §501.007                                               PG 1,2

2.   TEXAS CIVIL PRACTICE & REMEDIES CODE §14.004                           PG^3-76,;

3.   TEXAS CIVIL PRACTICE & REMEDIES CODE §14.005(b)                        PG 3,6,

4.   TEXAS RULES CIVIL PROCEDURE 296                                        PG 6

5.   TEXAS CIVIL PRACTICE & REMEDIES CODE §14 .005 (1) ,(2) ....PG 7,8

6.   TEXAS CIVIL PRACTICE & REMEDIES CODE §14.005(c)                        PG 7,8




                                             tc)
                               STATEMENT OF CASE''



       Appellant filed grievances according to Texas Department of
Criminal Justice policy.Grievances were returned on December25,2012.

On October 16,2012 ,Appellant mailed to Travis County,427th Judicial

District a 'Writ of Mandamus',Seeking compliance with contract

terms and policies as outlined in TDCJ inmate property policies.
The writ sought both compliance with policies and injunctive relief.
In a seperate cause of action ,Appellant , mailed to Anderson

County a small claims action seeking monetary damages for loss
of property and breach of contract.To date ,Anderson county district
court has failed to assign a case number. On November 19,2012,The

Third Court of Appeals          was forwarded erroneously ,Appellants,

Writ of Mandamus.and assigne cause No. 03-12-00761-CV.An affidavit

of indigency and the required Trust fund statement was forwarded
to the'district court         ,but was lost due to clerical error,when the

Clerk ,erroneaously forwarded the Filing to the Appellate Court.

On May 21,2013, the Appellate Court corrected the mistake and
returned the case to the          200th District Court cause no.   D-l-GN-

001702.

        On July 15,2013,Defendants filed it's Original Answer with

a   motion   to   transfer   Venue.


        On June 3,2013 Apellant providedthe Court with a second

affidavit of indigency and Trust Statement. Additionally On May

31,2013 ,Appellant, frl^d'^ltis'" amended complaint.On July 24,201^
/Appellant ,filed an inmate declaration pursuant §14.004 Civ.Prac.
&   Rem.Code.


        On July 15,2013 ,Appellant,filed a motion for emergency

Injunction.
         On July 22,2103          ,Defendants filed a Motion to dismiss.    Based

on infirmities regarding compliance with §14 Ciiv.Prac.Rem.Code.

         On July 31,2013,Appellant           ,filed a response to defendants

motion      to   dismiss.


         On August 7,2013,Appellant filed a motion for temporary

injunction.

         On August9,2013,Appellant,filed a response to defendants

answer,objection to defendants motion to                transfer venue and a motion

to consolidate the Anderson County small claims action.

         On September 17,2013,The Trial Court held a telephonic hearing

in which the Court denied defendants motion to dismiss and Granted

defendants       motion     to   transfer venue.

         On November 7,2013 Anderson County assigned cause no.349

7261.


         Without hearing,or notice to Appellant,it appeared that the

Trial Court enteredjudgment in favor of defendants.Consequently,

Appellant filed a Notice of Appeal with the Twelfth Court of Appeals

cause no.12-14-00251-CV.Actual judgment was not rendered by the

Trial Court however until October 27,2014.Appellant,prematurely
filed a Notice of Appeal.

         On November 10,2014 in cause no.12-14-00251-CV,the Court

entered a mandate for the premature appellate filing.

         On November 5,2014,Appellant requested the Trial court for the

349th Judicial District issue it's                'Findings of Facts and conclusions

of   law'   Pursuant   to Rule      296   Civil   Procedure.

         Appellant now files his appeal after actual judgment has

been    rendered.




                                                  2.
                   STATEMENT   REGARDING   ORAL   ARGUEMENT




      Apellant hereby requests oral arguement through a telphonic

hearing.




                                 (e)
                                  GROUNDS   FOR   REVIEW




1.   Did   the    Trial   Court   abuse    it's   discretion   when   it    dismissed


     Plaintiff's complaint without holding any hearings?

2.   Did the Trial Court deny Appellant effective due process

     when it dismissed the complaint for failure to comply with

     §14.004 & §14.005(b)          of the Texas Civil Practice and Remedies Code

     ,When in         fact Plaintiff was in compliance prior to Defendants

     Motion      to   transfer venue      from the 200th Judicial          District   to

     the 349th Judicial District being heard on September 17,2013.

     The   Court      Granted   defendants    motion   to   transfer venue,but        denied

     defendants motion to dismiss fro non-compliance with §14.004

     & §14.005(b),        because the Court was in possession of the appro

     priate documents as required by the code.Additionally,Appellant

     had supplied the Court with replacement documents that were

     lost or misfiled due to the clerical error when the complaint/

     Writ of Mandamus was improperly forwarded to the Appellate

     Court.



3.   Did the Court abuse it's discretion and violate civil procedure

     when it dismissed Appellant's complaint and found the claim

     to be frivolous or maliciuos when in fact the amended complaint

     clearly states a valid claim for violation of due process in

     either confiscating or losing Appellants property.,failure to

     adhere to        contractual obligations in storing Appellants property,

     committing a breach of contract,then denying access to due

     process when Appellant asserted his contractual rights,and

     further violated his due process rights by denying medical

     care and ot threatening Appellant with varioous forms of retaliation




                                                  1.
4. Has the Trial court denied Appellant meaningful due process by

     refusing to issue the requested findings of facts and conclusions

     of law pursuant to Rule 296 of the Texas Civil Procedure/

5.   Did   the   Trial   Court    commit   a   fundamental   error when    it determined

     incorrectly that Appellant failed to comply with §14.005(b) of the

     Texas Civil Practice and Remedies Code,when the original petition

     for writ     of   mandamus    was   filed on   or   about October    16,2012 and   the

     Step 2 Grievances # 2012207384 & 2012201024 were not returned to

     Appellant until December 25,2012,thereby invoking a stay Pursuant

     to §14.005(c)-Additional Grievances were filed after the initiation

of the lawsuit and were only supportive of the necessity to issue

     emergency injunctive relief.

6.   Did the Trial Court neglect it's duty and demonstrate judicial,

     bias when it refused to schedule any hearings to determine if the

     sought aftere injunctive relief should be granted?
                                            STATEMENT     OF    FACTS



          Appellant       possessed property in accordance with TDCJ policy.Upon

 beinq    transferred         from   the    Eliis Unit     to    the Michaels      Unit      the    property

 Officer Lisa Garrett wronqfuliy confiscated                           property belonqinq           to

 Appellant.Appellant            filed step 1 and step 2 grievances                     in an attempt

 to    recover the property to no avail.

          In a seperate incident,Appellant,                     left the Micheals Unit on Medical

 chain to Galveston.Prior to leaving his property was inventoried^                                         in

 accordance with TDCJ            policy.Appellant was given a                  carbon copy of the

 inventory and the original was maintained in TDCJ" custody and control.

 Upon return       to the Michaels           Unit    /numerous     items were missinq              that

 were    listed on       the carbon copy in Appelalnts                  possession.ten oriqinal

 in TDCJ       custody   had    been   altered showinq           that    the   items   were    crossed

 out.Alterations         to    the oriqinal         are not     permitted after        the    copy has

 been siqned       fro.Appellant           filed Step 1&2 Grievances -PROP-5                 form

 used    by TDCJ    is    a    contract      of   bailment      that    specifies damaqes           if    the

 listed property is            not returned or damaqed while in TDCJ custody and

•''control .During the investigation into the missing pronerty, Appellant
was threatened/intimidated/embarrassed and prevented from maintaining

his carbon copy in his possession.

          As    further form of        harrassment/medical personnel deprived him

of appropriate care as a form of harrassment for exercising hss rigrits

to redress before the Court.Dr.                   Gary Wright made specific comments

that indicated his actions were a direct result of Appellants                                  /filing

lawsuits .


          Appellant filed a civil action in Anderson county Small Claims

Court seeking damages for the loss of hsi property.the Court never

assigned a cause number or acknowledged the mailing of the suit.

As    the Court is aware,the Michaels Unit has a history of                            the mailroom



                                                     1.
disposing of inmate mail,especially mail being sent to Anderson County.

      Appellant also filed an Original Petition for Mandamus relief in

Travis County,seeking numerous Orders including adherence to TDCJ

policy regarding claims placed by inmates fro property issues.

      The Travis     Court   transferred Appellants   case   to Anderson County,

upon Granting a motion to transfer venue by the defendants.The

Travis Court also denied defendnats motion to dismiss for non-compliance

with Texas Civil Practice & Remedies Code §14.004 due to the confusion

created by the District Clerk when she forwarded Appellants initial

mandamus   filing   to the   Appellate Court.

      The Anderson District Court has been reluctant to schedule

any hearings regarding Appellants complaints,nor has it conducted

any evidentiary hearings to determine facts in question.tne Court

has further denied Appellant the courtesy of supplying him with

its findings of      facts and conclusions of   law as   requested per Tex.Civ.

Proc.Ruel 296 in order       for Appelaint to understand how the Court

has derived at      such an erroneous ruling and dismissed his case.
                                           SUMMARY     OF   CASE



           This case is clearly a comedy of errors,some falls on the

Appellant,some on the Clerk.Most could have been simply corrected

if the Appellant was not in custody.Appellant admits that he did

not fully comply with §14.004 Civ.Prac.&Rem.Code upon filing his

original writ of mandamus.He did however properly comply with

the other procedures mandated by Chapter 14 Civ.Prac.&Rem.Code.

When Appellant became aware of the infirmity in his filing,he promptly

corrected his error and forwarded the appropriate declaration to the

Court.Additionally,he replaced the lost Affidavit of indigency and

Trust      statement.


           All infirmities were corrected prior to the 200th Judicial

District conducting it's hearing to decided a transfer of venue.At that

time defendants sought to have the complaint/Writ of Mandamus dismissed

for non-compliance with Chapter 14.The Court rejected this contention

because all required filings were entered into the record prior to

the hearing.The Court did however,determine that due to the mixed

issues      thta   the   case   was   a   borderline    issue      of   mandamus   relief   versus

a   tort    cliam.


           Defendants never renewed their previous Motion to Dismiss

once venue was transferred.Since all appropriate filings were in place

prior to Anderson County obtaining jurisdiction,the Court lacked

a factual and legal basisis to determine thatAppellant was not in

compliance with Chapter 14,because the record so reflects that he

was in compliance.

           The issue before the Court           is simple,once the Court rejects a

motion to dismiss and the infirmities claimed had already been corrected

,can a subsequent Court rekindle a previously asserted defense

that had been Judicially denied,without the party reasserting the



                                                  1.
the   defense.


        Further,since the infirmities had been corrected promptly,

prior to any hearing being conducted on the defendants motion to

dismiss,cna the defendants show any harm or prejudice due to

Appellants late filing      .

        The Trial court has erroneously determined that Appellant

was not in compliance with §14.005(b).11 appears the Court is using

the date of the Amended Complaint as the original filing date,rather

the the actual filing date,which was actually filed prematurely,

because Appellant had not recieved Step 2 Grievance answers until

December 25,2012.Due to the Trial Courts ruling to transfer venue

and consider Appellants case more of a cause of action under the

Tort claims laws,Appellant was forced to clarify his cliams through

an amended       complaint,however the basis for both the original and

amended complaints rely on contractual law and policy.the only addition

is monetary damages for Due Process retaliation claims and medical

malpractice.Without the benefit of any evidentiary hearing,the Court

may have difficulty understanding the relationship between the clearly

differant types of claims,however,Appellant can substantiate the

correlation of retalitory conduct for his attempting to assert his

contractual rights.
                               BRIEF



                             GROEND    1.



      Appellants original filing seeking mandamus relief,sought

relief by seeking a court order requiring TDCJ to follow its policies

and procedures.as well as mandated government code.Furhter,Appellant

directly requested the terms of the contract of bailment entered into

between TDCJ and Appellant be honored.the issue is a mixed question
of law regarding due process. On one hand TDCJ provides a grievance
process to submit a claim when TDCJ loses inmates property while it

their custody and control.However,this process is routinely manipulated
by TDCJ grievance personnel,to avoid laibility for losses,because

officers are required to reimburse TDCJ for losses. The issue

further relies upon a contract of bailment. Gov.Code §501.007 & PROP-5

form expressly outlines terms and conditions in respect to inmate

possession of personal property and TDCJ'S responsibility for losses
incurred while in TDCJ custody and control.By entering into such
contract,TDCJ and the state of Texas waive any claim of sovereign
immunity.

      In KLEVIN V. TEXAS DEPT. CRIMINAL JUSTICE 335 S.W.3d,112(TX.APP-

TEXARKANA 2000) the Court stated " the Texas Supreme Court has express
ed doubt concerning ,whether a Trial Court may appropriately dismiss

a suit only because the claims realistic chance of ultimate success

is slight or because it si clear the party cannot prove facts in

support of the claim.JACKSON V. LYNAUGH 796 S.W.2d.705-706-07 (TEX.APP.

1990).Practically speaking,therefore the Trial Court is limited to

determining whether the claim has an arguable basis in law or fact.

BOHANNAN V. TEXAS BOARD CRIMINAL JUSTICE 942 S.W.2d.113,115(TEX.APP.

AUSTIN 1997).Where as here the Trial Court dismisses a claim without

conducting a fact hearing,we are limited to reviewing only whether
the claim had an arguable basis in law.     SAWYER V. TEXAS DEPARTMENT

                                  1.
 of Criminal justice 983 S.W.2d.310,311 (Tex.App-Houst.1st dist.1998).

 Leon Spring Gas co.       V. Rest.    Equip,     leasing CO 961 S.W.2d.       574,579

 (tex.App.-San Anto.1997),Bohannon 942 S.W.2d at 115,In RE Wilson 932
S.W. 2d.263,265 (Tex.App.-El Paso 1996)."

      "TDCJ argues that the doctrine of sovereign immunity sheilds it

       from liability for negligence claims,except for those claims

       where sovereign immunity is specifically waived under Texas Tort

       Claims Act.even if TDCJ is correct as we read KLEVENS petition,

       he is not claiming that TDCJ is directly or vicariously liable

       for the loss of his property.Rather ,he is arguing that it does not

       provide meaningful administrative procedures for him to effectuate

       his right of recovery under Section §501.007 of the Tex.Gov.Code

       and    the   Constituition     of   the   United   States   and   Texas.KLEVEN    is   cont

       ending that TDCJ is depriving him of his right to due process of

       law.this is not the basis on which TDCJ requested the dismissal.

       Sovereign immunity does not prevent the assertion of a claim alleg

       ing that the State deprived a person of property without due process

       of    law    .Bohannon   S.W.2d.    @   116."

      As in Klevin,Appellant questioned the integrity of the due process

afforded appellant when he requested reimbursement                  for the lost and or

wrongfully confiscated propert was not returned to him after being placed

in the custody and control of TDCJ while being transported.
                                          GROUND    2.




           Appellant incorporates by reference arguements presents in Ground 1.

He further argues that defendants have misrepresented facts of the case

and mislead the trial court by submitting an order of dismissal when it

knew the motion to dismiss had been previously ruled upon and denied.Further

,the trial court incorrectly determined that appellant did not submit

the required declarations pursuant to Tex.Civ.P.& Rem.Code §14.004 &

§ 14.005(b).Appellant did forward an affidavit of indigency and a
6 month trust statement when he filed his original writ of mandamus.

What appellant believes happened was the Clerk,forwarded the writ

of mandamus to the appellate court mistakenly.[ See Cleks record]

In a seperate envelope on the same day appellant mailed the writ

of mandamus,he submitted the required affidavit of indigency and

trust statement pursuant to §14.004.He believes the            ,Clerk,at that

time did not know what the affidavit and truat staement was SUBMITTED

FOR,BECAUSE THE ACTUAL WRIT WAS FORWARDED TOT HE APPELLATE COURT

AND APPELLANT HAD NO ACTIVE CAUSE NUMBERS            INTHE DISTRICT.

           The Clerk infromed appellant that he needed to file an affidavit

of indigency and trust staement.As the             correspondence reflects in

the court file,appellant referred to his original filing,but submi
tted   a   second affidavit   and   statement.

           §14.005(b) requires appellant to fiel his claim against TDCJ
no Jlater than 31 days after he receives an answer to his Step 2

Grievance.As the record reflects,Step 2 Grievance # 201229024 &

201207384 were not returned to appellant until December 25,2012.

Additional Step 2 Grievance #201295560 was returned November 12,2012,

#2012211655 retyrned decemberl2,2012.Given the various claims sub-

,itted,appellant was required to submit seperate grievances as events
occured.even given the earliest date of November 12,2012,appellant


                                          3.
was in compliance as the Court of Appeals for the Third District

acknowledges receipt of the forwarded writ of mandamus on November

19,2012 and assigned cause no.03-12-00761-CV.

        Appellant did file an amended       compalint on May 31,2014.Paragraph

(1) of the compalint states " Plaintiff hereby incorporates all pre

viously filed compalints,writs fro mandamus          ,temporary injunctions

as plead and submits the following amendments" by such incorporation,

appellant preserves all originally plead complaints and assertions

as plead,as well as        the original filing date of such claims.   Tex.    R.

Civ.Proc.     63 provides the mechanisim for parties to amend complaints

within 7 days of trial.Appellant was in compliance with Ruel 63 and

is therefore allowed the benefits and preservation of rights when

he filed his        'First Amended Complaint'   in a timely manner,as ho trial

date   had   been   set.
                                     GROUND    3.



         Appellant hereby incorporates all previous paragraphs as plead

and    furthere   states:


        The issues and arguements presented in 'KLEVIN' require the

Court to apply them when considereing allegations presented in appl

ellants original writ of mandamus and his amended complaint and determine

that    the trial   court abused   its discretion when   it determined that

appellants complaint was fivolous and without merit,because it presented

an argauble basis in law and fact.Further,there was a substantial prima

facia evidence to support Sonstitutional violations and deviation from

policies,prcedures,Goverment mandated Code and contractual obligations.




                                          5.
                                        GROUND   4.



         Appellant hereby incorporates by reference arguement presented

in   Ground   1-3   and   furthere   states:


         Rule 296 Tex.Civ.Proc.         is afforded to litigants in order to

allow insight into a trier of facts [or Judicial decision] determination
of an issue of law or fact.For the case at bar, a Due Process violation
would occur if the Court found as fact,a matter of fact that is clearly

contradicted by the record.

         " The protections afforded by procedural due process includes a
fair hearing in accord with fundamental fairness,as Justice Powell
expalined due process does not require a full trial on the merits,but
a process that                 " RIVER V. QUARTERMAN 505 F.3d.344 ( 5th Cir.
2007).

         The court made determinations that did Appellant did not comply

with Chapter 14 Civ.Prac.& Rem.Code.However,without pointing to any
evidence in the record,to substantiate this finding, or conducting

any hearing to obtain evidence to support this finding the Court not
only enteres judgment in favor of defendaats,but refuses to show this
Court    or Appellant how it made such an erroneous finding by refusing
to issue a "Findings Of Facts and Conclusions of Law" as requested

pursuant to rule 296.
                                     GROUND                                 GROUND   6.




       Appellant incorporates by reference all previous arguements
presented in Grounds l-5£ and states further:

       Accusations of Judicial Bias are met with a preconceived notion
that they are conclusiory when made by an inmate.However,this case
speaks for itself.despite the numerous filings requesting 'EMERGENCY
INJUNCTIONS' ,NO , Hearings were Held.Without any factual support in the
record determinations of non-compliance with §Chapter 14 Civ.Prac.& rem.
Code were made, without any regard to the previous rulings by the original
court. In ZIMS V. STATE 555 S.W. 3d.378 (TEX.APP. 1977) it states
Judicial Biasif any,standing alone does not constitute error,of course ,
a defendant may challenge erronoeus rulings made bythe Trial Judge as a
result of prejudice,but it would be error in ruling rather than prejudice
which would give a defendant a right to compalin"
       When the Court makes erroneaous rulings based only on pleadings
by an adverse party,without any factual support in the record,bias is
demonstrated.Such is the case at bar.
                                    PRAYER



        WHEREFORE,PREMISES CONSIDERED,Appellant PRAYS the COURT

REMAND the case for Trial,set aside the Judgment of Dismissal
and ORDER immediate Hearings on Appellant Temporary Injunctions,




        RESPECTFULLY   SUBMI   TTED THIS l7\l       DAY OF ^\S.^\^Cy
2015.




                                                Kenneth Crissup #1258732




                                      1.
                                             CERTIFICATE   OF   SERVICE



            I,Kenneth Crissup,do hereby certify that a true and correct

copy of the following documents were placed in U.S.Mail,First Class

Postage prepaid to the addressee listed below:

                                                   Documents


1.          NOTICE       OF   APPEAL


2.          INMATE DECLARATION PURSUANT TO §14.004

3.          AFFIDAVIT         OF    INDIGENCY


4.          APPELLATE         BRIEF



                                                   ADDRESSEE



ATTORNEY         GENERAL


STATE      OF    TEXAS


PO   BOX    12548


Austin      Tx    78711-2548




            Mailed this            29   th    Day of January     ,2015.




                                                                 Kenneth Crissup